Case 5:18-cv-06164-EJD Document 86

Honorable Edward J Davila

US District Court Northern District CA
San Jose Courthouse at 280 S. First St.
San Jose, CA 95113

Settlement Objections
PO Box 58220
Philadelphia, PA 19102

Google Pius Data Litigation
1650 Arch St. Suite 2210

Philadelphia, PA 19103

Dear Settlement Administrator,

Filed 09/23/20 Page 1 of 2

-ECEIVED
SEP 17 2020

SEB Bou
CLERK, U.S. DIS
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE

 

Sept. 12, 2020

i do not like the settiement proposed and must agree with Google. | do not see alleged
harm, and the only people benefiting from this class action lawsuit are the lawyers. The
lawyers are, in effect, extorting money from a company that provides free services to
consumers. No one is forced to use Google. Lawyers suchas Matthew Matic, Zak Harris,
Charlies Olson, & Eileen M. Pinkowski are engaging in selfish behavior. They are causing
increased costs for the rest of consumers who benefit from corporate products.

These lawyers that want to be awarded “service awards”? For serving themselves; Are
they kidding? | am sick of these class action lawsuits. | wish that they were illegal. Please
remove my name from any lawsuit or settlement and help these lawyers to find meaningful

work. They do not represent me.

Sincerely,

Lana L. Olsson

- 5624 Brianna Lane

Bellvue, CO 80512
Case 5:18-cv-06164-EJD Document 86 Filed 09/23/20 Page 2 of 2

 

oi Gh & Lana Olsson

5624 Brianna Ln

v soon? at
al ‘OST ait CONFORNIA

3.

LERK, BreraiGt OF
NOPTHERN Pan Jose

RECEN
8

Bellvue, CO 80512-5850

     

DENVER CO: 802

44 SEP 2020 PMG L

HONORABLE EDWARD T DAVILA

AA beautyberry ,

US DISTRICT COURT NORTHERN DISTRICT CA

SAN JOSE COURTHOUSE
2A0 S, FIRST ST.
SAN JOSE, CA 95/13

. yt bopell g]LeVabgffplengay gbeqgytrenesefoaagafls gerafts gli
